Citation Nr: 1451965	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left thumb disorder.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the left ankle disorder.


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in Virtual VA. 

The record reflects that the Agency of Original Jurisdiction (AOJ) has not considered the Veteran's service treatment records in adjudicating the claims on appeal.  See September 2010 rating decision and June 2012 statement of the case.  As the Board is granting service connection for a left ankle disability and left thumb disability, and remanding the remaining claim for service connection for a lumbar spine disorder, the Board can proceed with adjudication with the matter as no prejudice results to the Veteran.  38 C.F.R. § 20.1304 (2014).

The issue of service connection for a lumbar spine disorder, to include as secondary to the service-connected left ankle disability (granted herein) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran sustained a left ankle injury in service.

2.  The Veteran's currently diagnosed left ankle posterior tibial tendonitis disability was incurred in service.

3.  The Veteran sustained a left thumb injury in service and underwent left thumb surgery in May 2001.

4.  Symptoms (residuals) relating to the in-service left thumb surgery were incurred in service and have persisted since service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability are met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for residuals of a left thumb disability are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for a left ankle disability and left thumb disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that an August 2010 memorandum from the RO noted that the Veteran's service treatment records were destroyed in a fire.  However, a review of the evidence currently of record reveals that some service treatment records have been submitted by the Veteran and are associated with the VBMS file; however, his service separation medical examination report is not included in the service records.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of tendinitis of the left ankle is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with osteoarthritis of the left thumb, which is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Ankle Disability

The Veteran contends that his left ankle disability originated in service and has persisted since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left ankle injury in service and that a left ankle disability was incurred in service.

In a July 1999 service treatment record, the Veteran complained of left calf muscle pain and left ankle pain.  The in-service physician noted that the Veteran's left ankle was positive for a sprain.  The Veteran was given an ankle brace and was told not to run on the ankle for approximately a week.  

In a September 2001 service treatment record, the in-service physician noted that the Veteran had injured his left ankle in June 1999.  The Veteran complained of "chronic" left medial ankle pain.  It was further noted that the Veteran had been given ankle injections, which provided relief for five days, but the pain subsequently returned.  The Veteran was instructed not to run, jump, or climb.  The in-service physician noted an impression of left tibial posterior tendinitis.  

As noted above, a service separation medical examination is not of record.  
Post-service treatment records include a September 2007 treatment note from 
Dr. A.K., from Stafford Orthopedics.  During the evaluation, the Veteran reported that he had sprained his ankle while in service.  He also stated that his pain had worsened over time.  Dr. A.K. conducted a physical examination of the left ankle, reviewed x-ray findings, and noted "severe" tenderness to palpation along the entrance of the portal pedis of the left ankle.  A diagnosis of posterior tibial tendinitis was rendered.  Subsequent treatment notes from Dr. A.K. continue to diagnose the Veteran with left ankle tendinitis and also tarsal tunnel syndrome.  See May 2008 treatment record from Stafford Orthopedic.    

The Board finds that, because the diagnosis of left ankle posterior tibial tendinitis was rendered while the Veteran was still on active duty, there is no need for competent medical nexus opinion evidence to relate the diagnosed left ankle disability to service.  The in-service clinical findings and current diagnosis of left ankle posterior tibial tendinitis establishes the requirement of currently diagnosed disability that is the same as the diagnosed disability in service.  See 38 C.F.R. 
§ 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left ankle disability, diagnosed as posterior tibial tendinitis, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for a Left Thumb Disability

The Veteran contends that he injured his left thumb during service, underwent ligament strengthening surgery for the left thumb in service, and has had continued pain, numbness, and stiffness in the left thumb and hand since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left thumb injury in service and that a left thumb disability was incurred in service. 

The evidence includes a May 2011 surgery note form the William Beaumont Army Medical Center where the physician noted that the Veteran had injured his left thumb approximately six years ago (prior to service).  It was further noted that, as a result of the Veteran's military occupation specialty, his left thumb had become more painful.  

A Veteran is presumed in sound health when entering service, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2014).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing disorder and that it was not aggravated during his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In the present case, a January 1999 report of medical examination showed a "normal" clinical evaluation of the Veteran's upper extremities.  Further, during a January 1999 report of medical history, completed by the Veteran at service entrance, the Veteran did not report that he had a left thumb disorder or any associated symptomatology prior to service entrance.  Additionally, during the July 2014 Board hearing, the Veteran testified that he did not have a preexisting left thumb disorder.  See July 2014 Board Hearing Transcript at pgs. 12-13.

The Board finds that the record does not reveal that a left thumb disorder was "noted" at entrance into service, and does not demonstrate by clear and unmistakable (obvious or manifest) evidence that a left thumb disorder existed before service entrance.  For these reasons, the Board finds that the presumption of soundness attached at service entrance and has not been rebutted in this case.

Next, service treatment records, to include the May 2011 surgery note form the William Beaumont Army Medical Center, reveals that the Veteran underwent surgery to the left thumb in May 2011.  During the May 2011 pre-surgery evaluation, the Veteran complained of pain over the radial collateral ligament of the left thumb.  Radiographs revealed findings consistent with a radial collateral ligament injury.  The Veteran underwent radial collateral ligament repair of the left thumb.

In a following May 2011 service treatment note, the Veteran complained of numbness and decreased range of motion of the left thumb.  Pain was also noted as "worse" and was sharp and constant.  

Post-service VA treatment records reveal continued complaints of left thumb pain and numbness.  In an October 2011 VA treatment note, the Veteran stated that he continued to have left thumb pain and discomfort since the in-service left thumb surgery.  The Veteran also stated that, within the last three years, he has had additional symptoms of numbness and tingling in the left hand and fingers.  A diagnosis, confirmed by x-ray findings, of mild osteoarthritis of the first metacarpal phalangeal joints was rendered in a November 2011 VA treatment record. 

Upon review of all the evidence of record, the Board finds that the Veteran's left thumb injury was incurred in service and surgery for the injury was performed during service.  Therefore, the Board concludes that the Veteran's current residuals of the left thumb surgery are related to service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left thumb disability is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left ankle disability, diagnosed as posterior tibial tendinitis, is granted.

Service connection for residuals of a left thumb disability, status post radial collateral ligament repair, is granted.  

REMAND

The Veteran contends that his lumbar spine disorder is secondary to his left ankle disability.  See Veteran's February 2010 claim for VA compensation benefits; see also July 2014 Board Hearing Transcript at pg. 35.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014).   The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  

VA treatment records reflect that the Veteran has been diagnosed with degenerative arthritic changes of the lumbar spine at level L5.  See October 2011 VA Radiology Report.  Further, the Board has now granted service connection for a left ankle disability. 

Accordingly, the Board finds that a VA examination is necessary in order to assist in determining whether the currently diagnosed lumbar spine disorder is related to service, or alternatively, caused or aggravated by the Veteran's service-connected left ankle disability.

Further, the last VA treatment record is dated November 7, 2011 from the East-Orange VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records from November 8, 2011 to the present from the East-Orange VAMC and associate those records with the record. 

2.  Then, schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of the lumbar spine disorder.  All appropriate diagnostic testing, including imaging studies of the shoulders, should be conducted and reviewed.  The Veteran's electronic claims folder must be made available to the examiner.  Then, the examiner should address the following:

(a)  Provide an opinion as to whether it is as likely as not (i.e., 50 percent or greater probability), that any diagnosed lumbar spine disorder was incurred in or is otherwise related to service.

(b)  Provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any diagnosed lumbar spine disorder is caused or aggravated (permanent worsening beyond the normal progression of the disease) by a service-connected disability, to include posterior tibial tendinitis of the left ankle.

If aggravation is found, the examiner should indicate, if possible the approximate baseline level of severity of the lumbar spine disorder before the onset of aggravation. 

A rationale for any opinion reached must be provided.  

3.  Thereafter, readjudicate the claim for service connection for a lumbar spine disorder, to include as secondary to the service-connected left ankle disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


